Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Response to Amendment
The amendment filed on 16 December 2021 is sufficient to overcome the prior art rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alon et al, (20210383115) in view of Agost et al, (20190080260). 
As per claims 1, 8, 15,
Alon discloses a method comprising:

obtaining, by an electronic device, at least one item data, wherein the at least one item data comprises (i) at least one explicit feedback to a user interaction event (par 175, 256, 257) Alon discloses the ability to analyze user interaction which includes click through. According to applicant’s own specification at par 78, click or no-click is a form of feedback; and (ii) historical advertisement data comprising one or more bid requests (par 272) Alon discloses historical bid data of advertisements.
Alon does not explicitly disclose:
generating, by the electronic device using an interaction model that incorporates the obtained at least one item data, a user response prediction for a user and another interaction event.
However, Agost discloses:
generating, by the electronic device using an interaction model that incorporates the obtained at least one item data, a user response prediction for a user and another interaction event (par 18, claim 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Agost’s generating, by the electronic device using an interaction model that incorporates the obtained at least one item data, a user response prediction for a user and another interaction event to Alon’s system and method capable of learning dynamic user and advertisement behavior for more effective click-through rate prediction. One would be motivated to do this in order to provide machine learning models for predicting behavior of online users (Agost par 1).
Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alon et al, (20210383115) in view of Agost et al, (20190080260) further in view of Ray et al, (20170099525). 
As per claims 3, 10, 17,
The Alon and Agost combination disclose the claimed invention as in claims 1, 8 and 15. The combination does not explicitly disclose:
obtaining, by the electronic device, at least one user feature and at least one item feature; and
identifying, by the electronic device, at least one user dynamic feature of the at least one user feature and at least one item dynamic feature of the at least one item feature.
However, Ray discloses:
obtaining, by the electronic device, at least one user feature and at least one item feature (par 109, 260); Ray discloses certain default settings can be built in to a computer-implementation, but the user can be given as much choice as possible over the features that are used in assigning inventory, thereby permitting a user to remove certain features from consideration or adjust their weightings, as applicable.
identifying, by the electronic device, at least one user dynamic feature of the at least one user feature and at least one item dynamic feature of the at least one item feature (par 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Ray’s obtaining, by the electronic device, at least one user feature and at least one item feature; and identifying, by the electronic device, at least .
Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alon et al, (20210383115) in view of Agost et al, (20190080260) further in view of Zhang et al, (20210271973). 
As per claims 2, 9, 16,
the Alon and Agost combination discloses the claimed invention as in claim 1, 8 and 15. Agost further discloses:
identifying, by an electronic device, at least one external data source (par 60);
The combination does not explicitly disclose:
aligning, by the electronic device, the at least one item data to the at least one external data source based on at least one contextual data, creating pairs of aligned data, wherein for each of the pairs of the aligned data, aligning the at least one item data comprises;
computing a weighted linear combination of a temporal interest of the user and a previous temporal interest of the user; and passing the weighted linear combinations as input to a next cell of the interaction model; and
generating an aggregate result based on passing the weighted linear combinations through a series of cells of the interaction model.
However, Zhang discloses:

computing a weighted linear combination of a temporal interest of the user and a previous temporal interest of the user; and passing the weighted linear combinations as input to a next cell of the interaction model (par 67); and
generating an aggregate result based on passing the weighted linear combinations through a series of cells of the interaction model (par 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Zhang’s aligning, by the electronic device, the at least one item data to the at least one external data source based on at least one contextual data, creating pairs of aligned data, wherein for each of the pairs of the aligned data, aligning the at least one item data comprises; computing a weighted linear combination of a temporal interest of the user and a previous temporal interest of the user; and passing the weighted linear combinations as input to a next cell of the interaction model; and
generating an aggregate result based on passing the weighted linear combinations through a series of cells of the interaction model to Alon’s system and method capable of learning dynamic user and advertisement behavior for more effective click-through rate prediction. One would be motivated to do this for acquiring a weighted tensor of the network layer in the Deep Neural Network, wherein the weighted tensor comprises a plurality of filters for each of the filters of the network layer and converting the filter into a .
Claims 4-7, 11-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alon et al, (20210383115) in view of Agost et al, (20190080260) further in view of Ray et al, (20170099525) further in view of Wesolowski et al, (20190114537). 
As per claims 4, 11,
The Alon, Agost and Ray combination discloses the claimed invention as in claim 3, 10. The combination does not explicitly disclose:
applying, by the electronic device, a first feedforward neural network to the at least one user dynamic feature; and
applying, by the electronic device, a second feedforward neural network to the at least one item dynamic feature.
However, Wesolowski discloses:
applying, by the electronic device, a first feedforward neural network to the at least one user dynamic feature (par 30, 63); and
applying, by the electronic device, a second feedforward neural network to the at least one item dynamic feature (par 30, 63).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Wesolowski’s applying, by the electronic device, a first feedforward neural network to the at least one user dynamic feature; and applying, by the electronic device, a second feedforward neural network to the at least one item dynamic feature to the combination’s system and method capable of learning dynamic 
As per claims 5, 12,
The Alon, Agost and Ray combination discloses the claimed invention as in claim 3, 10. The combination does not explicitly disclose:
obtaining, by the electronic device, at least one user dynamic feature and at least one item dynamic feature; and
determining, by the electronic device, an aggregate result of the at least one user dynamic feature based on a historical data associated with the at least one user dynamic feature; and 
determining, by the electronic device, an aggregate result of the at least one item dynamic feature based on a historical data associated with the at least one item dynamic feature.
However, Wesolowski discloses:
obtaining, by the electronic device, at least one user dynamic feature and at least one item dynamic feature (par 30, 63); and
determining, by the electronic device, an aggregate result of the at least one user dynamic feature based on a historical data associated with the at least one user dynamic feature (par 30, 63); and 

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Wesolowski’s obtaining, by the electronic device, at least one user dynamic feature and at least one item dynamic feature; and determining, by the electronic device, an aggregate result of the at least one user dynamic feature based on a historical data associated with the at least one user dynamic feature; and determining, by the electronic device, an aggregate result of the at least one item dynamic feature based on a historical data associated with the at least one item dynamic feature to the combination’s system and method capable of learning dynamic user and advertisement behavior for more effective click-through rate prediction. One would be motivated to do this in order for the first computing system, and the first computing system creates a check-point during training in response to a first predefined triggering event (Wesolowski abstract).
As per claims 6, 13, 19,
The Alon, Agost and Ray combination discloses the claimed invention as in claim 1, 8 and 15. Ray further discloses:
historical user data comprising a series of user activities with a temporal dependency (par 204),
wherein the user interaction event further comprises an interaction result in response to a user interaction with the advertisement (par 204).

Wesolowski further discloses:
historical advertisement data comprising at least one of bid requests, advertisement metadata, or additional data associated with an advertisement (par 90); and
wherein the user response prediction further comprises predicting in real-time, by the electronic device, a click-through rate for the user in response to an incoming advertisement bid request (par 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Wesolowski’s historical advertisement data comprising at least one of bid requests, advertisement metadata, or additional data associated with an advertisement; and wherein the user response prediction further comprises predicting in real-time, by the electronic device, a click-through rate for the user in response to an incoming advertisement bid request to the combination’s system and method capable of learning dynamic user and advertisement behavior for more effective click-through rate prediction. One would be motivated to do this in order for the first computing system, 
As per claims 7, 14, 20,
Ray further discloses:
computing, by the electronic device, at least one bid price based on the predicted click through rate value (par 166, 180);
determining, by the electronic device, a winning advertisement (par 180).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Ray’s computing, by the electronic device, at least one bid price based on the predicted click through rate value, determining, by the electronic device, a winning advertisement to Alon’s system and method capable of learning dynamic user and advertisement behavior for more effective click-through rate prediction. One would be motivated to do this in order to improve and manage a cross-screen advertising strategy for advertisers (Ray par 3).
Wesolowski further discloses:
in response to receiving an advertisement bid request from an ad exchange server, determining, by the electronic device, at least one predicted click through rate value (par 42) Wesolowski discloses a system that reflects the individual webpages visited by a user, another (related) sparse input may provide more semantic information and reflect the ads (selected from among a larger list of ads.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Wesolowski’s in response to receiving an advertisement bid request from an ad exchange server, determining, by the electronic device, at least one 
As per claim 18,
Wesolowski  further discloses:
wherein the instructions are further configured to cause the at least one processor to at least one of: 
apply: a first feedforward neural network to the at least one user dynamic feature (par 30, 63); and 
apply a second feedforward neural network to the at least one item dynamic feature (par 30, 63); or determined, based on at least one user dynamic feature and at least one item dynamic feature: 
an aggregate result of the at least one user dynamic feature based on a historical data associated with the at least one user dynamic feature (par 30, 63); and 
an aggregate result of the at least one item dynamic feature based on a historical data associated with the at least one item dynamic feature (par 30, 63).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Wesolowski’s a first feedforward neural network to the at least one user dynamic feature and apply a second feedforward neural network to the at least one item dynamic feature; or determined, based on at least one user dynamic feature and at least one item dynamic feature: an aggregate result of the at least one .
Response to Arguments
Applicant Remarks filed on 16 December 2021 which include arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. Please note the addition of Alon to the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.